SELF-CLEANING METHOD OF SELF-MOVING ROBOT AND SELF-MOVING CLEANING ROBOT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an automatic timing device (Claim 8), a water level detection device (Claim 9), a control system (Claim 10), a cleaning system (Claim 10), a walking system (Claim 10), a self-cleaning mode switching control module (Claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-3 and 9 objected to because of the following informalities:  
In claim 2, “of a user” should read “from a user”
In claim 3, “wherein the controlling” should read, “wherein controlling”
In claim 9, “self-cleaning condition in the step 300” should read, “self-cleaning condition”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “controlling the robot to enter the self-cleaning mode” recited in claims 1-3.  No structural relationship has been claimed between a controller or controlling element and the robot, therefore it is unclear how the robot is controlled.  Regarding claim 2, it is unclear how the robot receives an input signal form a user without any corresponding computer/control system. For purposes of examination, “controlling the robot” is interpreted from [0031] of the specification, i.e.: a manually pushed self-cleaning mode button, or a remote control corresponding to a control system within the robot, or a mobile phone with an app corresponding to a control system within the robot. 
Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 1) what a working mode is, i.e. what/how structure is performing the work, what is the work; and 2) what a self-cleaning mode is, i.e. how and what is being cleaned; and 3) how a self-cleaning condition is met or satisfied (claim 1).  One of ordinary skill in the art is unable to determine how a self-cleaning condition is satisfied without any parameters or determination of once the robot is clean; further, no structure to perform self-cleaning or working is claimed.
Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 3, “after the working mode of the self-moving cleaning robot is ended, automatically controlling the robot”, it is unclear what the parameters of the working mode are and how it is determined that the working mode has ended.
In claim 4, “wherein the self-cleaning action is a self-cleaning action in a small region” is indefinite.  There is no structure as to what the self-cleaning action is or how it is performed.  Further, once established, it is suggested the claim read, “wherein the self-cleaning action is performed in a small region”, and in claim 5 respectively.
Claim 7 recites the limitation "the original force" and “the original flow”.  There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted as, “…the suction force is increased 1.5 times or more than a suction force during the working mode, and the water spray flow is increased 1.5 times or more than a water spray flow during the working mode”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10, and 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (US20170055796).
Regarding claim 1, Won et al. teach a self-cleaning method of a self-moving cleaning robot (10), wherein the self-moving cleaning robot has both a working mode (vacuuming) and a self-cleaning mode (emptying in robot maintenance station) (Fig. 1; [0005] lines 1-11);
and when the self-moving cleaning robot (10) needs to perform self-cleaning, the following steps are performed: controlling the robot to enter the self-cleaning mode (Fig. 1; [0055] lines 9-12, lines 19-25; [0063]; [0065]);
enabling the robot to initiate a self-cleaning action (i.e. when the robot contacts the maintenance station, the robot empties/self-cleans) ([0063]; [0065]);
and after a self-cleaning condition is satisfied (bin emptied), ending the self-cleaning mode (resume cleaning, [0055] lines 22-25).
Regarding claim 2, Won et al. teach wherein controlling the robot (10) to enter the self-cleaning mode (return to maintenance station and be emptied) specifically comprises: receiving, by the self-
Regarding claim 3, Won et al. teach wherein the controlling the robot to enter the self-cleaning mode (emptying bin) specifically comprises: after the working mode (vacuum) of the self-moving cleaning robot (10) is ended, automatically controlling the robot to enter the self-cleaning mode (Fig. 1; [0063]; [0065]).
Regarding claim 6, Won et al. teach wherein the self-cleaning action specifically comprises any one or a combination of: increasing a suction force of the robot (10), and increasing a water spray flow (Fig. 1; [0065]).  Suction and/or blowing force is increased entering and/or exiting the robot, when the robot is docked for the self-cleaning action.
Regarding claim 8, Won et al. teach wherein the self-cleaning condition (emptying bin) is a time condition, and is specifically: self-cleaning time is preset in a control system of the robot ([0078] lines 1-8); 
and an automatic timing device (timer) arranged in the robot (10) controls the self-cleaning time (Fig. 1; [0078] lines 1-8); 
and at the preset time, the self-cleaning mode is ended.  Because “the preset time” is not specifically defined, the time it takes to empty the bin in Won et al. is equally understood to be the “preset time”.
Regarding claim 10, Won et al. teach a self-moving cleaning robot (10), comprising a machine body (6, 31), wherein a control system ([0055] lines 1-9, lines 20-23), a cleaning system (vacuum) and a walking system (45) are arranged in the machine body (Figs. 6B and 9);
a self-cleaning mode switching control module is arranged in the control system ([0055] lines 16-30, the control system tells robot to return to maintenance station where self-cleaning is activated);

Regarding claim 14, Won et al. teach a self-moving cleaning robot (10), comprising a machine body (6, 31), wherein a control system ([0055] lines 1-9, lines 20-23), a cleaning system (vacuum) and a walking system (45) are arranged in the machine body (Figs. 6B and 9);
a self-cleaning mode switching control module is arranged in the control system ([0055] lines 16-30, the control system tells robot to return to maintenance station where self-cleaning is activated);
the self-cleaning mode switching control module is configured to do at least one of: initiating a self-cleaning mode according to an input signal of a user, and controlling the self-moving cleaning robot to enter the self-cleaning mode to perform a self-cleaning action ([0055] lines 16-30).
Claims 1 and 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumhardt et al. (WO2017190785).
Regarding claim 1, Blumhardt et al. teach a self-cleaning method of a self-moving cleaning robot (14), wherein the self-moving cleaning robot has both a working mode (cleaning floor) and a self-cleaning mode (emptying out dirty liquid) (Fig. 2; Description, [0002], [0006]);
and when the self-moving cleaning robot (14) needs to perform self-cleaning (emptying out dirty liquid), the following steps are performed: controlling the robot to enter the self-cleaning mode ([0078]; [0081]);
enabling the robot to initiate a self-cleaning action ([0078; 0081]);
and after a self-cleaning condition is satisfied, ending the self-cleaning mode ([0082-0083]).
claim 9, Blumhardt et al. teach wherein the self-cleaning condition (emptying out dirty liquid) may be a water level condition ([0085]), and is specifically: a water level lower limit threshold value is preset in the control system of the robot; 
and after a water level detection device arranged in the robot detects that an actual water level reaches the threshold value, the self-cleaning mode is ended ([0084-0086]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US20170055796).
Regarding claims 4 and 11, Won et al. teach wherein the self-cleaning action is a self-cleaning action (emptying) in a small region (maintenance station).
Won et al. does not specify the small region is 1 to 3m2.
Because a “small region” is so broad and not defined by structural parameters, the 1-3m2 encompassing and surrounding the maintenance station reads on the claim language.  Based on a reasonable size vacuum robot, one of ordinary skill in the art would know that the port to emptying the bin of the robot would not exceed 1-3m2.
Regarding claim 5, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723